DETAILED ACTION
Claims 1-16 and 27-30 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 2 and 5 are illegible.  The Examiner suggests increasing the font size of the text in Figs. 2 and 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication Management; Configuration Management (CM) for mobile networks that include virtualized network functions; Requirements (Release 14)", 3GPP STANDARD; 3GPP TS 28.510, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, 3GPP TS", in view of Bhandaru et al. (U.S. PGPub 2016/0180063).

Regarding claims 1 and 5, 3GPP TS teaches An Element Manager, EM, for deploying virtualized Managed Elements, vMEs, in a network, the EM comprising: a communications interface configured to: receive, from a Network Manager, NM, information that includes a set of Virtualized Network Function, VNF, identifications, IDs, each VNF ID of the set of VNF IDs representing an instantiated VNF, each instantiated VNF corresponding to a desired vME; and (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator triggers the VNF instantiation request from EM to VNFM. The created MO instance representing vNE has the relationship with the new created VNF instance...)
receive, from the NM, instructions to deploy the network in accordance with the information; and (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator triggers the VNF instantiation request from EM to 
processing circuitry configured to: create a set of Managed Object Instances, MOIs, based on the information; and (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter. The created MO instance representing vNE has the relationship with the selected VNF instance...; see also pages 11-12, sections 6.4.1.2 - 6.4.1.4)
upon the communications interface receiving notification when a VNF is instantiated and begins execution, the notification including a corresponding VNF ID, (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter. The created MO instance representing vNE has the relationship with the selected VNF instance...; see also pages 11-12, section 6.4.1.2 where EM notifies NM of the completion of the MOl(s) creation and configuration...; see page 12, section 6.4.1.4 EM creates the MOl(s} and sets attributes of the created MOl(s} (i.e. VNF Instance Id referring to the new VNF instance; see page 13, section 6.4.1.6 where NM sends a request with the VNF instance identifier to EM to associate MOl(s) with the VNF instance identified by the identifier. The other configuration parameters are also included in the request if needed.)
However, 3GPP TS does not explicitly teach if the corresponding VNF ID matches a VNF ID from the set of VNF IDs: enable an operational state of an MOI from the set of MOIs corresponding to the matched VNF ID.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine 3GPP TS and Bhandaru to provide the technique of if the corresponding VNF ID matches a VNF ID from the set of VNF IDs, enable an operational state of an MOI from the set of MOIs corresponding to the matched VNF ID of Bhandaru in the system of 3GPP TS in order to validate and activate a valid appliance (Bhandaru, see paragraph 0063).

Regarding claims 2 and 6, 3GPP TS-Bhandaru further teaches wherein the processing circuitry is further configured to notify the NM, via the communications interface, of the MOI whose operational state is enabled. (3GPP TS, see pages 10-11, section 6.4.1.1 where EM would then create the MOI(s) representing the vNE. EM populates this newly created MOI with VNF identifier received from vNE. EM then notifies NM that the MOI(s) representing the newly installed vNE is created. NM can now exercise CM related operations on the said MOI from now on...; see also pages 11-13, sections 6.4.1.2-6.4.1.6)

Regarding claims 4 and 8, 3GPP TS-Bhandaru further teaches wherein each enabled MOI is linked to a corresponding VNF instance. (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator triggers the VNF instantiation request from EM to VNFM. The created MO instance representing vNE has the relationship with the new created VNF instance...)

Regarding claim 28, 3GPP TS-Bhandaru further teaches wherein each enabled MOI is linked to a corresponding VNF instance. (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator triggers the VNF instantiation request from EM to VNFM. The created MO instance representing vNE has the relationship with the new created VNF instance...)

Claims 3, 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS-Bhandaru in view of Perez et al. (U.S. PGPub 2017/0324612).

Regarding claims 3 and 7, 3GPP TS-Bhandaru teaches all the features of claims 1 and 5. However, 3GPP TS-Bhandaru does not explicitly teach wherein the processing circuitry is further configured to return operational control for deploying the network to the NM when all of the information has been processed.
Perez teaches wherein the processing circuitry is further configured to return operational control for deploying the network to the NM when all of the information has been processed. (Perez, see fig. 6; see paragraph 0041 where for a first request relating to a first customer or service, a first template and/or first set of assignment logic may be used while retaining a common data definition. This results in the provision of a first virtual network function...a second request relating to a second customer or service, a second template and/or second set of assignment logic may be used. This results in the provision of a second virtual network function that is based on a common data definition but that is different from the first virtual network function..., which indicates that when all information related to the first VNF has been processed, operational control is returned for deploying the second VNF)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine 3GPP TS-Bhandaru and Perez to provide the technique of returning operational control for deploying the network to the NM when all of the information has been processed of Perez in the system of 3GPP TS-Bhandaru in order to deploy and provision a second network or additional virtual network function (Perez, see paragraph 0041).

Regarding claim 27, 3GPP TS-Bhandaru teaches all the features of claim 2. However, 3GPP TS-Bhandaru does not explicitly teach further comprising returning operational control for deploying the network to the NM when all of the information has been processed. 
Perez teaches further comprising returning operational control for deploying the network to the NM when all of the information has been processed. (Perez, see fig. 6; see paragraph 0041 where for a first request relating to a first customer or service, a first template and/or first set of assignment logic may be used while retaining a common data definition. This results in the provision of a first virtual network function...a second request relating to a second customer or service, a second template and/or second set of assignment logic may be used. This results in the provision of a second virtual network function that is based on a common data definition but that is different from the first virtual network function..., which indicates that when all information related to the first VNF has been processed, operational control is returned to deploy the second VNF)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine 3GPP TS-Bhandaru and Perez to provide the technique of returning operational control for deploying the network to the NM when all of the information has been processed of Perez in the system of 3GPP TS-Bhandaru in order to deploy and provision a second network or additional virtual network function (Perez, see paragraph 0041).

Claims 9-16 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS in view of Perez et al. (U.S. PGPub 2017/0324612).

Regarding claims 9 and 13, 3GPP TS teaches A Network Manager, NM, for deploying virtualized Managed Elements, vMEs, in a network, the NM comprising: a communications interface configured to: request a Network Functions Virtualization Orchestrator, NFVO, to instantiate a plurality of Virtualized Network Functions, VNFs, each of the plurality of VNFs corresponding to a desired vME; and (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator triggers the VNF instantiation request from EM to VNFM. The created MO instance representing vNE has the relationship with the new created VNF instance...)
receive, from the NFVO, a set of VNF identifications, IDs, each VNF ID of the set of VNF IDs corresponding to an instantiated VNF; and (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter...Scenario 2: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N has a parameter indicating whether a new VNF needs to be instantiated by EM. The presence of the indicator 
instruct, via the communications interface, an Element Manager, EM, to deploy the network based on information in the file. (3GPP TS, see pages 10-11, section 6.4.1.1 where Scenario l: The NM initiated MO instance creation operation (a new version of create MO operation) over Itf-N provides the available VNF instance identifier as an input parameter. The created MO instance representing vNE has the relationship with the selected VNF instance...; see also pages 11-12, section 6.4.1.2 where EM notifies NM of the completion of the MOl(s) creation and configuration...; see page 12, section 6.4.1.4 EM creates the MOl(s} and sets attributes of the created MOl(s} (i.e. VNF Instance Id referring to the new VNF instance; see page 13, section 6.4.1.6 where NM sends a request with the VNF instance identifier to EM to associate MOl(s) with the VNF instance identified by the identifier. The other configuration parameters are also included in the request if needed.)
However, 3GPP TS does not explicitly teach processing circuitry configured to: update a file by associating the received set of VNF IDs with corresponding Managed Object Instances, MOIs; and 
Perez teaches processing circuitry configured to: update a file by associating the received set of VNF IDs with corresponding Managed Object Instances, MOIs; and (Perez, see fig. 6; see paragraph 0041 where for a first request relating to a first customer or service, a first template and/or first set of assignment logic may be used while retaining a common data definition. This results in the provision of a first virtual network function...a second request relating to a second customer or service, a second 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine 3GPP TS and Perez to provide the technique of updating a file by associating the received set of VNF IDs with corresponding Managed Object Instances, MOIs of Perez in the system of 3GPP TS in order to deploy and provision virtual network functions based on requests relating to different customers or services (Perez, see paragraph 0041).

Regarding claims 10 and 14, 3GPP TS-Perez further teaches wherein the communications interface is further configured to receive a notification from the EM, the notification indicating at least one MOI whose operational state is enabled. (3GPP TS, see pages 10-11, section 6.4.1.1 where EM would then create the MOI(s) representing the vNE. EM populates this newly created MOI with VNF identifier received from vNE. EM then notifies NM that the MOI(s) representing the newly installed vNE is created. NM can now exercise CM related operations on the said MOI from now on...; see also pages 11-13, sections 6.4.1.2-6.4.1.6)

Regarding claims 11 and 15, 3GPP TS-Perez further teaches wherein each enabled MOI is linked to a corresponding VNF instance. (3GPP TS, see pages 10-11, 

Regarding claims 12 and 16, 3GPP TS-Perez further teaches wherein the processing circuitry is further configured to resume operational control for deploying the network when the EM has processed all of the information in the file. (Perez, see fig. 6; see paragraph 0041 where for a first request relating to a first customer or service, a first template and/or first set of assignment logic may be used while retaining a common data definition. This results in the provision of a first virtual network function...a second request relating to a second customer or service, a second template and/or second set of assignment logic may be used. This results in the provision of a second virtual network function that is based on a common data definition but that is different from the first virtual network function..., which indicates that when all information related to the first VNF has been processed, operational control is resumed to deploying the second VNF)

Regarding claim 29, 3GPP TS-Perez further teaches further comprising resuming operational control for deploying the network when the EM has processed all of the 

Regarding claim 30, 3GPP TS-Perez further teaches further comprising resuming operational control for deploying the network when the EM has processed all of the information in the file. (Perez, see fig. 6; see paragraph 0041 where for a first request relating to a first customer or service, a first template and/or first set of assignment logic may be used while retaining a common data definition. This results in the provision of a first virtual network function...a second request relating to a second customer or service, a second template and/or second set of assignment logic may be used. This results in the provision of a second virtual network function that is based on a common data definition but that is different from the first virtual network function..., which indicates that when all information related to the first VNF has been processed, operational control is resumed to deploying the second VNF)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
U.S. PGPub 2016/0373297, which describes a device and method manages components of a network;
U.S. PGPub 2016/0212012, which describes a system and method of network functions virtualization of network services within and across clouds; and
U.S. PGPub 2016/0328258, which describes a management system related to management of a communication system, an overall management node, and a management method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MENG VANG/Primary Examiner, Art Unit 2457